Citation Nr: 0533371	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected amebic lung abscess, with decreased 
pulmonary function.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected amebic liver disease.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected thoracotomy scar.  









REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in April 2004 for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the April 2004 remand, the Board requested separate VA 
examinations for the service-connected disorders.  An October 
2004 VA internal document indicates that the veteran was 
scheduled for such examinations in the same month but failed 
to report.  

However, in a May 2005 lay statement, the veteran indicated 
that he had received conflicting information from VA as to 
the scheduled evaluations.  

In this regard, he submitted a September 2004 RO letter 
stating that an upcoming October 2004 VA examination had been 
cancelled.  No explanation was provided for this 
cancellation.  

In a separate letter, dated in October 2004, the veteran was 
notified that he had failed to report for the same 
examination.  

The Board observes that, in view of the September 2004 
letter, the veteran's "failure" to report for examinations 
in October 2004 was understandable.  

The Board is also cognizant that the most recent VA 
examinations addressing the veteran's disorders were 
conducted in June 2002, more than three years ago.  For these 
reasons, further efforts should be made for the veteran to 
report for contemporaneous examinations.  

Accordingly, this case is REAMNDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination addressing his service-
connected amebic lung abscess.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  Pulmonary function testing 
of the veteran should be completed as 
part of the examination, and the results 
from that testing, as well as all other 
indicated symptoms, should be noted.  A 
rationale for all conclusions must be 
provided in a typewritten report.  

2.  The veteran should also be afforded a 
VA examination to ascertain the current 
severity of his service-connected amebic 
liver disease.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  All 
complaints and symptoms shown by the 
examination must be described in detail.  
A rationale for all conclusions must be 
provided in a typewritten report.  

3.  The veteran should also be afforded a 
VA skin examination addressing his 
service-connected thoracotomy scar.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  All complaints and symptoms 
shown by the examination must be 
described in detail.  A rationale for all 
conclusions must be provided in a 
typewritten report.  

4.  Then, the RO should readjudicate each 
of the veteran's three increased 
evaluation claims.  If the determination 
of one or more of these claims remains 
less than fully favorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 


